PER CURIAM.
The State appeals the trial court’s order granting Clifford Lavond Green’s motion to dismiss the charge of failure to return leased equipment in violation of section 812.155, Florida Statutes (2002). We reverse and remand for further proceedings in accordance with our recent decision in State v. Higby, 899 So.2d 1269 (Fla. 2d DCA 2005) (holding that trial court erred by identifying section 812.155(4)(b) as mandatory presumption when it is permissive inference). See also State v. Rygwelski, 899 So.2d 498 (Fla. 2d DCA 2005).
ALTENBERND, C.J., and WHATLEY and LaROSE, JJ., Concur.